DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 10 January 2022, with respect to the rejection(s) of claim(s) 26 – 31 and 36 - 40 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Flaherty et al. (US PGPUB 2014/0012155 – previously presented) in view of Shigezawa et al. (USPN 5,357,954).  The new grounds of rejection has been necessitated by amendment.

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 17 June 2021 is acknowledged.
Claims 1 – 25 and 33 – 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 June 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 26 – 29, 31, 36, 38, 39, and 41 – 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US PGPUB 2014/0012155 – previously presented) in view of Shigezawa et al. (USPN 5,357,954).


Regarding claim 26¸ Flaherty discloses a method for monitoring esophageal temperature during a medical procedure, the method comprising: receiving, from at least one optical fiber deployed into an esophagus of a subject, a temperature at each of one or more locations inside the esophagus (e.g. paragraphs 94 – 97); determining if the temperature exceeds a threshold (e.g. signal analyzer described in at least paragraphs 41, 99, and 139); and outputting a control signal to perform an action based on the determination that the temperature exceeds the threshold (e.g. paragraphs 41 and 139).  Flaherty fails to teach a method of advancing a probe to deflect at least a portion of the esophagus.
Shigezawa, however, teaches it is known to advance a probe having an optical temperature sensor into the esophagus (e.g. ABSTRACT and Fig. 2).  Because the probe is in contact with the walls of the esophagus as it is inserted (e.g. column 7, lines 25 – 29), it is understood that there is necessary deflection of the esophagus.  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Flaherty with the method of advancing a probe to deflect at least one portion of the esophagus as taught by Shigezawa, since such a modification would provide the predictable results of assuring that there is contact between he sensors and the esophagus wall.
Regarding claims 27 and 28, Flaherty discloses outputting one or more video signals for displaying the temperature in color-coded versions at a selected set of the one or more locations inside the esophagus (e.g. paragraphs 96 and 99).
Regarding claim 29, Flaherty discloses the medical procedure comprises an ablation procedure and wherein the control signal is configured to shut down an ablation energy source (e.g. paragraph 139).
Regarding claim 31, Flaherty discloses the control signal is configured to control a speaker to sound an audible alarm based on the determination that the temperature exceeds the threshold (e.g. paragraph 47).
Regarding claim 36, Flaherty discloses in response to the temperature at the one or more locations inside the esophagus exceeding the threshold, automatically powering off an ablation energy source (e.g. paragraph 139).
Regarding claim 38, Flaherty discloses a radiopacifier is disposed at a distal portion of the at least one optical fiber (e.g. paragraph 108).
Regarding claim 39, Flaherty discloses a plurality of optical fibers (e.g. paragraph 91).
Regarding claims 41 – 43, Flaherty discloses controlling at least one of a direction, a displacement, and orientation of the probe (e.g. paragraph 16), and wherein the medical procedure comprises an ablation procedure (e.g. paragraphs 137 – 139).

Claim 30, 37, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. in view of Shigezawa et al., and further in view of Hecker et al. (US PGPUB 2016/0262627 – previously presented).
Regarding claims 30, 37, and 40, Flaherty in view of Shigezawa discloses the plurality of optical fibers as previously discussed.  However, Flaherty fails to teach that the fibers comprise a plurality of FBGs having different characteristic wavelengths and spaced along a length of at least one fiber.  Hecker teaches it is known to use fiber Bragg gratings in an esophagus probe (e.g. paragraph 30).  It would have been obvious to one having ordinary skill in the art to modify the fibers as taught by Flaherty in view of Shigezawa with the fibers having FBG sensors as taught by Hecker, since such a modification would provide the predictable results of reflecting a specific light frequency, while transmitting other frequencies in a way that they are virtually unchanged.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Shigezawa et al., and further in view of Edwards et al. (US PGPUB 2008/0097422).
Regarding claim 32, Flaherty in view of Shigezawa discloses the claimed invention except for at least one of the locations is along a trailing edge of the esophagus due to deviation of the esophagus from a normal esophageal position by a deflector probe.  Edwards teaches it is known to use a device which senses at the trailing edge of the esophagus (e.g. paragraph 231).  It would have been obvious to on having ordinary skill in the art to modify the method as taught by Flaherty in view of Shigezawa with sensing at the trailing edge as taught by Edwards, since such a modification would provide the predictable results of sensing at an optimal position.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792